Citation Nr: 0011780	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to a service-connected right knee 
disorder, for purposes of accrued benefits.

2.  Entitlement to a disability evaluation in excess of 60 
percent for service-connected status post failed right knee 
replacement, for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1957 to May 
1958.  He died on December [redacted], 1996.  The appellant is 
his widow.  This appeal arises from a January 1997 rating 
decision of the Huntington, West Virginia, regional office 
(RO) which denied service connection for the cause of the 
veteran's death.  This appeal also stems from an August 1997 
rating action which denied entitlement to accrued benefits 
and a January 1999 decision which denied entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).

In view of the finding of the Board of Veterans' Appeals 
(Board) that additional development is warranted, the issue 
of entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318 (West 1991) will be discussed in the Remand portion of 
this decision.



FINDINGS OF FACT

1.  Probative evidence of record establishes a likely 
relationship between an increase in severity of the veteran's 
left knee arthritis and his service-connected right knee 
disability.

2.  At the time of the veteran's death, service connection 
was in effect for status post failed right knee replacement, 
evaluated as 60 percent disabling; he had also been awarded a 
total disability evaluation based upon individual 
unemployability due to his right knee disability.

3.  The residuals of the veteran's failed total right knee 
replacement were characterized by chronic and severe painful 
motion and instability; there was no loss of use of the right 
foot.

4.  The veteran died on December [redacted], 1996; according to 
the certificate of death, the immediate cause of death was 
hypertensive and arteriosclerotic cardiovascular disease.

5.  The appellant's claim that the veteran's death was 
related to his service-connected right knee disability is not 
accompanied by any credible medical evidence.

6.  The appellant's claim of service connection for the cause 
of the veteran's death is not plausible.



CONCLUSIONS OF LAW

1.  Aggravation of left knee arthritis was proximately due to 
or the result of a service-connected right knee disability, 
for purposes of accrued benefits.  38 U.S.C.A. §§ 5107, 
5121(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.310(a), 3.1000(a) (1999).

2.  The criteria for an increased evaluation for status post 
failed right knee replacement, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5121(a) (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.350(a), 
3.1000(a) (1999), Part 4, including §§ 4.1, 4.2, 4.10, 4.40 
and 4.45, Diagnostic Codes 5055, 5162 (1999).

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died on December [redacted], 1996, from hypertensive and 
arteriosclerotic cardiovascular disease.  No other causes of 
death were listed.  The manner of death was determined to be 
natural.  At the time of his death, service connection was in 
effect for status post right knee replacement, evaluated as 
60 percent disabling.  He had also been awarded a total 
disability evaluation based upon individual unemployability.  
The veteran died in a rural wooded area.  An autopsy was 
performed.  The medical examiner concluded that the veteran's 
death was due to hypertensive and arteriosclerotic 
cardiovascular disease.  However, noting that the veteran was 
the operator of an all-terrain-vehicle which had overturned 
and came to rest over his body, the examiner stated that the 
autopsy examination findings did not eliminate the 
possibility that compression asphyxia exercised a significant 
role in the death, and at the very least, may have 
represented a contributory role in the death.

A review of the veteran's service medical records shows that 
the veteran's enlistment examination indicated that his lower 
extremities and heart were normal.  His blood pressure was 
164/76.  In March 1958, the veteran was seen for complaints 
that he had a "bone in his back out of place."  He reported 
that he had his right hip pinned when he was 12 years old.  
X-rays showed an old healed fracture of the neck of the left 
femur with fixation.  There was early hypertrophic arthritic 
lipping of the right knee.  

In a Medical Board Report dated in May 1958, the veteran was 
observed to have been first seen for complaints of left hip 
pain and bowing of his right knee in March 1958.  He was 
noted to have had a history of having his left hip pinned at 
age 12 and a bowed right leg since birth.  X-rays revealed 
residuals of slipped capitol femoral epiphysis with a Smith-
Petersen pin nail traversing the neck into the head of the 
femur.  The right tibia revealed lateral angulation just 
inferior to the tubercle producing a bowleg.  The veteran's 
right knee lacked between 10 and 15 degrees of flexion.  
Lateral and collateral ligaments were relaxed.  He had a bow 
leg deformity on the right with the apex angle just distal to 
the tibial tubercle.  The diagnoses were congenital genu 
varum and residuals of old slipped capitol femoral epiphysis 
with retained Smith-Petersen nail.  Since both of the his 
orthopedic conditions existed prior to service and either or 
both were of sufficient degree to limit his physical 
capabilities, the examiner recommended that the veteran be 
discharged from service.


In January 1980, the veteran filed a claim of service 
connection for a bilateral knee disorder.  He asserted that 
he currently suffered from a bilateral knee condition, and 
that said condition was the result of prolonged standing and 
walking that occurred during his military service.

Medical records from the Clarksburg VA Medical Center (VAMC) 
dated from June 1979 to January 1980 show that the veteran 
received evaluations and treatment for knee problems.  Of 
note, the veteran was seen in January 1980 for complaints of 
a painful left knee.  He gave a history of walking on 
concrete as a guard during his military service.  He said his 
knee problems had grown progressively worse since that time.  
There was crepitus of the left knee.  There was tenderness on 
the medial side of the knee.  Pain was elicited with 
rotation.  There was a slight loss of full flexion.  His 
heart was essentially normal.  The diagnosis was painful 
arthritis of the left knee with grating of the patella.  
Later that month, the veteran underwent the removal of the 
medial meniscus of the left knee.

By a rating action dated in March 1980, service connection 
for a bilateral knee disorder was denied.  The RO determined 
that there was no evidence that the veteran had been 
diagnosed as having degenerative arthritis of the left knee 
in service or within one year of service discharge.  The 
veteran's right knee problem was found to be the result of a 
congenital defect.  In this regard, the RO stated the no 
evidence had been submitted that showed aggravation of the 
right knee condition.  

In conjunction with his a appeal of the March 1980 decision, 
the veteran submitted statements from family members.  These 
individuals essentially reported that the veteran had a long 
history of bilateral knee pain since his discharge from 
military service.  They all stated that his condition had 
progressively worsened over time.  The veteran's wife at that 
time reported that he had been receiving post-service 
treatment for bilateral knee since 1959.  The physician who 
had treated the veteran from 1959 to 1969 (Dr. Bancroft) was 
noted to have died.

A statement from Dr. P. Lattimi was received in March 1980.  
Dr. Lattimi reported that the veteran had been receiving 
treatment "problems with the spine" since 1975.  He said he 
had been treating the veteran for knee problems since 1978.  
He stated the veteran's knees were swollen, and that he had 
been unable to extend the knee.

The veteran was afforded a personal hearing before the RO in 
May 1980.  He asserted that he had no problems with his knees 
prior to entering military service.  He stated his problems 
started shortly after he was assigned to the Air Police.  He 
further stated that the long hours of standing and walking on 
concrete damaged his knees.  Specifically, the veteran 
recalled being told by a doctor that the cartilage in his 
knees had broken down.  He said the doctor indicated that he 
had the option of going through radical surgery or receiving 
a medical discharge.  The veteran stated that he had been 
receiving treatment for his knee problems since his service 
discharge.  He reported that the physician who had treated 
him immediately after his discharge (Dr. Bancroft) had died 
in 1971, and that his medical records were no longer 
available.  He testified that the arthritis in his left knee 
had not been diagnosed until 1979.  The veteran said he had 
not worked since undergoing his left knee surgery in January 
1980.  He indicated that he worked in the construction 
industry as a private contractor, and that his knee problems 
had affected his ability to work.  The veteran testified that 
he was unaware of his eligibility to receive VA benefits 
until 1979.  Acknowledging that he had been treated for a 
left hip condition and right bowleg prior to entering 
service, he maintained that these preexisting musculoskeletal 
disabilities were aggravated by his military service.  

The Board granted service connection for arthritis of the 
right knee in October 1980.  Although he suffered from 
congenital disorders of the left hip and right knee that were 
not subject to service connection, the Board determined that 
the x-ray evidence of early arthritic changes of the right 
knee did represent a superimposed ratable disability.  
However, service connection for a left knee was not found to 
be warranted.  The Board concluded there was no evidence that 
arthritis of the left knee had been diagnosed in service or 
within one year of the veteran's service discharge.

By a rating action dated in November 1980, the RO effectuated 
the Board's decision and granted service connection for 
degenerative arthritis of the right knee, superimposed on 
relaxed collateral ligament with bowing.  The findings of the 
Board's October 1980 decision were cited.  A 10 percent 
disability rating was assigned, effective from January 1980.

In September 1987, the veteran filed a claim for an increased 
evaluation of his service-connected arthritis.  He also 
maintained that his arthritis had "spread" to his back, 
left knee, and hips.  He reported receiving outpatient 
treatment through the Asheville VAMC.

Medical records from the Asheville VAMC dated from January 
1987 to July 1987 were associated with the claims folder.  
Those records show that the veteran received treatment for 
diabetes mellitus and right knee problems.  In July 1987, the 
veteran underwent a follow up examination for degenerative 
changes of the right knee.  He was noted to be experiencing 
increased subluxation as well as progressive valgus of the 
knee.  X-rays of both knees were observed to show changes in 
the joint.  The examiner stated the veteran would be a 
candidate for total right knee reconstruction.  However, the 
examiner indicated that the longevity of the implant would be 
adversely impacted due to the veteran's young age, obesity, 
and diabetes mellitus.

The veteran was afforded a VA orthopedic examination in 
January 1988.  He complained of persistent right knee pain 
that increased with activity and cold weather.  He said the 
knee occasionally locked and gave way on him.  He stated his 
knee limited his lifestyle and occupation.  On physical 
examination, the right knee revealed a 15 degree varus 
malalignment,.  He lacked 15 degrees of full extension.  
Flexion was to 90 degrees.  The knee was stable to varus and 
valgus stress.  There was trace anterior drawer.  The veteran 
had medial joint line tenderness with a questionable 
McMurray's sign.  There was marked crepitation and palpable 
osteophytes diffusely about the knee.  The impression was 
severe degenerative arthritis of the right knee with varus 
malalignment.

By a rating action dated in February 1988, the 10 percent 
disability evaluation assigned to degenerative arthritis of 
the right knee was increased to 20 percent.  The claims for 
service connection for left hip, left knee, and back 
conditions were denied.  The RO stated no evidence had been 
submitted to warrant a change in the previous decisions.

In March 1989, the veteran reported that he had recently 
undergone right knee surgery.  He asked for an increased 
evaluation of his service-connected disability.  He stated 
that his right knee condition prevented him from following 
his occupation as a home remodeler.  He also claimed that 
service connection for a left knee disorder was warranted.  

Medical records from the Clarksburg VAMC dated from October 
1987 to April 1989 show that the veteran received evaluations 
and treatment for, but not limited to, diabetes mellitus and 
bilateral knee problems.  A September 1988 treatment note 
indicated that the veteran was examined for complaints of 
severe right knee pain.  There was severe varus deformity.  
He had a good range of motion.  X-rays were noted to show 
significant degenerative joint disease.  The veteran reported 
that he still worked in the construction industry, but that 
he would be willing to give up said work.

The veteran was seen again in March 1989.  He stated he 
suffered from arthritis of both knees and both hips.  His 
history of left hip and left knee surgery was referenced.  
The right knee was in varus position with palpable 
osteophytes.  There was increased pain with extended external 
rotation of the tibia.  The veteran lacked a few degrees of 
extension.  X-rays revealed arthritis in the right knee and 
decreased joint space in the left knee.  The impression was 
bilateral knee arthritis with probable degenerative medial 
meniscus of the right knee.  An arthroscopy was performed 
later that month.  An April 1989 follow up report indicated 
that the veteran was status post right knee arthroscopy and 
not ready to return to work.

In June 1989, the veteran was seen for complaints of left hip 
pain and status post right knee arthroscopy for a degenerated 
meniscus.  The examiner reported that chondromylitis was seen 
in both medial and lateral compartments.  The possibility of 
having to perform a right high tibial osteotomy was noted.  
The veteran's history of left hip problems was also 
discussed.  The examiner indicated that disability should be 
continued for six weeks from May 1989.

The 20 percent disability evaluation assigned for the 
veteran's right knee disability was continued in a June 1989 
rating action.  The RO also determined that service 
connection for a left knee disorder remained denied.  The 
veteran subsequently appealed this decision.

Additional medical records from the Clarksburg VAMC dated 
from July 1989 to September 1989 were associated with the 
claims folder.  In July 1989, the veteran requested a knee 
operation.  He said that he had been experiencing a 
significant increase in right knee pain for the past week.  
He maintained that he had derived no relief from having 
cartilage removed from his knee in March.  There was slight 
swelling of the interior knee.  The right knee was slightly 
warm when compared to the left.  A surgical procedure appears 
to have performed later that day.  The veteran was told that 
he should not work for the next four weeks.  

A follow-up treatment note dated in September 1989 indicated 
that the veteran was scheduled for a right high tibial 
osteotomy in October 1989.  The examiner stated the veteran 
would continue to be disabled from heavy labor indefinitely.  
The range of motion of the right knee was between 5 and 95 
degrees.

A November 1989 discharge summary from the Asheville VAMC 
showed that the veteran underwent a right high tibial 
osteotomy.  Following the October 1989 surgery, the veteran 
was reported to have an infection in the wound.  The 
infection was treated with success and the veteran was 
discharged one week after the surgery was performed.  At the 
time of his discharge, the veteran had a 15 to 20 degree 
varus deformity of his right knee.  The range of motion of 
the right knee was between 10 and 95 degrees.  He was 
neurovascularly intact.  

By a rating action dated in February 1990, the veteran was 
granted a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 for convalescence following 
surgery, effective from October 30, 1989 to December 31, 
1989.  The 20 percent disability rating was to be continued 
from January 1, 1990.  The denial of service connection for a 
left knee disorder was also continued.

A January 1990 treatment note from the Asheville VAMC 
indicated that the veteran continued to suffer from constant 
right knee pain.  There was varus alignment on clinical 
examination.  X-rays showed non-union of the high tibial 
osteotomy.  The examiner recommended that the veteran undergo 
a total knee replacement.  He also stated that the veteran 
was unable to return to work indefinitely due to the 
disability caused by the nonunion of the right high tibial 
osteotomy.

The veteran was afforded a personal hearing before the RO in 
May 1990.  He again described having to stand for prolonged 
periods of time on hard surfaces during his military service.  
He argued that he developed significant bilateral knee 
problems as a result of this trauma.  He stated both knees 
eventually gave out.  He said the left knee gave out first in 
1981.  In this regard, the veteran asserted that his left 
knee was more severely damaged at that time.  He also 
maintained that the arthritis in his left knee began prior to 
the development of arthritis in the right knee.  With respect 
to his right knee, the veteran stated he had experienced a 
profound increase in the level of disability of that joint 
since March 1989.  He reported that he currently had no knee 
joint or artificial component in place.  He said an infection 
had forced his doctors to remove his total knee components, 
patella tendon, and knee cap.  

In a letter dated in April 1990, a VA orthopedist stated that 
the orthopedic clinic had been treating the veteran since 
1988.  The veteran's right knee surgical history was outlined 
in detail.  Of note, he was reported to have undergone a 
right total knee replacement in March 1990 due the failed 
right high tibial osteotomy.  An infection was noted to have 
developed following the March surgery and additional surgery 
was performed.  Thereafter, the orthopedist said the 
veteran's postoperative course was unremarkable, and that his 
leg was to be kept in full extension in a knee immobilizer 
for six to eight weeks.  The physician opined that the 
veteran had been 100 percent disabled since his November 1989 
high tibial osteotomy.  He stated the veteran was unable to 
work, and that this restriction would continue for another 
three months.

A letter from another VA physician was received in May 1990.  
Therein, the physician reported that the veteran was seven 
days status post removal of his total knee components due to 
an infection.  After the necessary regimen of antibiotics, he 
stated he expected the veteran to undergo a fusing of the 
knee in 8 to 12 weeks.  He said the veteran would be totally 
disabled for at least another 8 months.  The physician 
considered the veteran to have been totally disabled since 
November 1989.  

In May 1990, the hearing officer determined that the veteran 
was entitled to a total disability evaluation under the 
provisions of the rating schedule relating to total knee 
replacements.  He said the 100 percent evaluation would be 
effective the date the veteran entered the hospital for the 
March 1990 total knee replacement.  He further found that the 
evidence of record supported the conclusion that the veteran 
remained in a convalescent stage since the time of his 
hospitalization that began on October 30, 1989, up to his 
admission for the total knee replacement.  As the veteran 
qualified for the total evaluation for one year, the hearing 
officer stated no attempt should be made to assess the 
permanent residuals until the appropriate time.  He also held 
that the veteran's claim of service connection for a left 
knee disorder remained denied.  Finally, the hearing officer 
indicated that the decision substantially granted the 
benefits sought on appeal, and that, if the veteran wished to 
continue his appeal on the additional issues, further action 
would need to be taken to certify the appeal on those 
matters.

The veteran was evaluated for complaints of left knee pain in 
April 1991.  He reported an improvement in his right knee.  
However, he stated he still was unable to walk without the 
assistance of crutches.  There was a synovoid cyst on the 
right knee.  Flexion was to 80 degrees and extension was 
limited to 60 degrees.  The left knee had a full range of 
motion.  The assessment was arthritis of the left knee with 
pain and right knee arthritis with synovoid cyst.  The 
examiner remarked that the veteran would need to undergo an 
amputation or fusion of the right knee.  

The veteran was afforded a VA orthopedic examination in 
August 1991.  He complained of severe pain in the right knee.  
He said he walked with two crutches at all times.  He 
endorsed markedly limited function.  He reported episodes of 
marked swelling and intermittent episodes of drainage from 
the anterior tibia.  The veteran also complained of pain in 
the left knee.  He stated he had been diagnosed as having 
degenerative arthritis of left knee with early varus 
deformity.  He indicated that he had a general equivalency 
diploma (GED) education and two years of college credit.  

On physical examination, there was marked swelling of the 
right knee.  There was no drainage.  The skin of the knee was 
slightly warm to the touch.  There was severe instability of 
the knee with marked laxity in the medial-lateral and 
anterior-posterior plane.  The veteran had no extension power 
of the knee.  He was passively able to bring the knee into 
neutral alignment minus 10 degrees.  He had passive flexion 
to 60 degrees.  He had slightly restricted flexion and 
extension of the right foot and ankle.  The left knee 
revealed early varus alignment.  The veteran lacked 5 degrees 
of full extension.  He flexed to 120 degrees.  There was 
crepitation of the left knee with flexion and extension.  X-
rays showed that the total knee prosthesis had been removed, 
and that there was severe destruction to the anterior aspect 
of the proximal tibia.  The diagnoses were status post failed 
valgus osteotomy of the right proximal tibia, status post 
failed total right knee replacement, status post rupture of 
the right patellar tendon, and status post infection of right 
total knee replacement requiring prosthetic removal.  
Although he was working part-time selling real estate, the 
examiner opined that the veteran was effectively totally 
disabled.  He further stated the veteran had no appreciable 
function of the right knee.  

By a rating action dated in October 1991, a 60 percent 
disability evaluation was assigned for status post failed 
right knee replacement.  The RO held the evidence showed that 
the veteran had chronic residuals stemming from his total 
knee replacement consisting of severe painful motion and/or 
weakness in the affected extremity.  The 60 percent 
disability evaluation was made effective June 1, 1991.  The 
veteran was notified of the decision by a letter dated in 
October 1991.

In conjunction with a September 1992 claim for an increased 
evaluation, medical records from the Huntington VAMC dated 
from June 1991 to October 1992 were associated with the 
claims folder.  Those records show that the veteran received 
routine evaluations and treatment for, but not limited to, 
cataracts, diabetes mellitus, and knee problems.  
Significantly, the veteran was seen in October 1991 due to 
complaints of constant right knee pain.  He stated he could 
not tolerate a casting and would therefore refuse an attempt 
at knee fusion.  He requested an amputation.  The examiner 
concurred.  A second opinion was obtained in December 1991.  
That examiner opined that the knee should be left alone.  

In November 1992, service connection for a left knee disorder 
was denied.  The RO found there was no evidence establishing 
the veteran's left knee arthritis was etiologically related 
service-connected right knee disability.  The RO also held 
that the evidence did not warrant an evaluation in excess of 
60 percent for the veteran's service-connected right knee 
disability.  The veteran was advised of this decision in a 
letter dated in December 1992.

In January 1994, the veteran filed a claim for service 
connection for a left knee disorder as secondary to his 
service-connected right knee disability.  He said his 
physician had told him that there was a direct correlation 
between the two conditions.  The veteran also submitted a 
claim for a total disability evaluation based upon individual 
unemployability.

Subsequently, additional medical records were received.  
Medical records from the Huntington VAMC dated from February 
1993 to November 1994 were associated with the claims folder.  
The records included those records that had been transferred 
from the Asheville VAMC.  The records reflect that the 
veteran received evaluation and treatment for, but not 
limited, chronic obstructive pulmonary disease, diabetic 
chenoarthropathy, insulin dependent diabetes mellitus, 
hypertension with suboptimal control, arthritis of the left 
knee, and the residuals of a failed total right knee 
replacement.  There were no findings pertaining to the 
etiology of the veteran's hypertensive condition or left knee 
arthritis.  

Responding to the RO's request for medical records, the 
Richmond VAMC reported that the veteran had never been 
admitted to its facility.  It was also noted that there were 
no outpatient records pertaining to the veteran.  This 
response was received in December 1994.

By a rating action dated in February 1995, the RO continued 
the 60 percent disability evaluation assigned to the 
veteran's service-connected failed right knee replacement.  
The RO stated a higher evaluation was not warranted unless 
the veteran had loss of use of the right lower extremity.  
Entitlement to a total disability evaluation based upon 
individual unemployability was also denied.  In this regard, 
the RO held there was no evidence that the veteran was unable 
to secure or follow substantially gainful occupation due to 
his service-connected right knee disability.  Finally, the RO 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for a left knee disorder as secondary to his service-
connected right knee disability.  

Subsequently, additional medical records were received.  
Medical records from the Asheville VAMC and Huntington VAMC 
dated from November 1982 to October 1986 show that the 
veteran received treatment for, but not limited to, 
hypertension, diabetes mellitus, and arthritis of the knees.  
The veteran was seen in November 1982 for complaints of left 
leg pain.  He said he had had problems with his left knee 
since 1979.  He gave a history of left hip surgery when he 
was 11 years old and being severely bow legged since birth.  
X-rays revealed osteoarthritis with spurs.  There was some 
narrowing of the joint space.  The diagnosis was chronic 
arthritis of the left knee.  In a treatment note dated in 
October 1985, the veteran reported having increased 
difficulties with both his knees.  He said he had been having 
problems with his right knee since military service, and that 
arthritis had been discovered at that time.  He stated his 
left knee problems had developed sometime after service.  He 
indicated that he was a self-employed carpenter.  On physical 
examination, the veteran stood with varus deformity of the 
right knee.  the left knee appeared to be in normal position.  
He had full stability and range of motion.  There was no 
effusion.  The impression was arthritis of both knees, the 
right worse than the left.  

In a report dated in July 1995, G.S. Brar, M.D., indicated 
that he had evaluated the veteran due to complaints of 
multiple joint pain.  His surgical and post-surgical 
histories were discussed in detail.  The veteran complained 
of morning stiffness with marked muscle weakness and fatigue.  
The right knee revealed advanced soft tissue and bone 
deformity.  There was a varus deformity of the right knee.  
There was medial and lateral instability.  There was no 
patella.  Range of motion was limited to 10 to 15 degrees of 
flexion.  With regard to the left knee, there was 
considerable patellofemoral and tibiofemoral crepitus.  Range 
of motion was limited to 110 degrees of flexion with normal 
extension.  The veteran's right leg was noted to be two 
inches shorter than the left.  The impression was severe 
advanced osteoarthritis.  Dr. Brar opined that the veteran 
was totally and permanently disabled.  

By a rating action dated in July 1995, the 60 percent 
disability evaluation assigned to the veteran's service-
connected right knee disability was continued.  The RO stated 
the veteran was receiving the highest schedular evaluation 
permissible for a right knee condition.  The RO said the 
veteran would have to show loss of use in order to get a 
greater benefit.  The RO also determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for a left knee disorder as 
secondary to his service-connected right knee disability.

The veteran was afforded a personal hearing before the RO in 
October 1995.  He asserted that his right leg/knee disability 
caused severe limitation of daily function.  He said he could 
only move about his home by using a wheelchair or crutches.  
He stated he was unable to climb stairs.  He indicated that 
his right knee disability prevented from working as a 
builder, and that he had been self-employed as a real estate 
agent.  The veteran reported making little to no money as a 
real estate agent.  Although he suffered from numerous 
physical condition, he asserted his right knee disability was 
the cause of his unemployability.  He argued his right knee 
prevented him from even maintaining sedentary employment.  
With regard to his left knee disorder, the veteran maintained 
that a VA physician had told him that there was direct 
correlation between the altered gait caused by his service-
connected right knee disability and the development of 
problems in his left knee.  In other words, the veteran 
asserted his right knee disability had caused the 
degenerative joint disease in left knee.  

The veteran submitted a letter from Vance Builders dated in 
October 1995.  Therein, the veteran was informed that he 
could not be hired as a superintendent due to his leg injury.  
He was told that the position required the ability to climb, 
scale roof trusses, and balance in high places.

Additional medical records from the Huntington VAMC dated 
from February 1995 to November 1995 show that the veteran 
continued to receive periodic treatment for complaints of 
bilateral knee problems.  Significantly, an October 1995 
treatment note indicated that the veteran still had 
progressive functional problems especially with ambulation as 
a result of right knee problems.  His right leg was one-and-
one-quarter inches shorter than the left.  The right knee was 
swollen and tender.  The left knee was tender to palpation.  
Range of motion of the left knee was within normal limits.  
However, there was crepitation with movement.  The assessment 
was tenderness of both knees.  The etiology of the veteran's 
left knee condition was not discussed.

The veteran was afforded a VA general medical examination in 
November 1995.  He gave a history of non-Insulin-dependent 
diabetes mellitus, hypertension, and chronic right knee pain.  
He said he underwent arthroplasty of the right knee in 1989, 
and that he had had five subsequent surgeries.  The veteran 
was on crutches bilaterally.  On cardiovascular examination, 
there was a regular rate and rhythm.  Pulse was one out of 
four.  There was plus one edema times two.  Sitting blood 
pressure was 166/100.  The right leg and knee had no palpable 
joint.  The right leg was 4.5 centimeters shorter than the 
left.  Flexion was to 30 degrees.  Extension was to zero (0) 
degrees.  The veteran's left knee was positive for crepitus.  
There was plus one effusion.  Flexion was to 90 degrees.  
Extension was to zero (0) degrees.  The veteran was unable to 
squat and rise.  His feet were intact.  X-rays revealed 
advanced hypertrophic degenerative joint disease in the right 
knee and moderate hypertrophic degenerative joint disease in 
the left knee.  The diagnoses, in pertinent part, were status 
post failed arthroplasty of the right knee with total loss of 
normal function and control, degenerative joint disease of 
the left knee secondary to altered gait due to the right knee 
replacement, and history of hypertension.  

In March 1996, the Hearing Officer denied an increased 
evaluation of the veteran's service-connected right knee 
disability.  The Hearing Officer held that the veteran was 
receiving the maximum evaluation allowable for a knee 
disorder.  However, finding that the right knee disability 
prevented the veteran from sustaining and maintaining gainful 
employment, a total disability evaluation based upon 
individual unemployability was granted.  The effective date 
of entitlement to total disability evaluation based upon 
individual unemployability was the date of the claim for the 
benefit, January 1994.  

With regard to his left knee disorder, the Hearing Officer 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection.  The 
evidence was the November 1995 finding by the VA examiner 
that the veteran's left knee arthritis was due to the change 
in gait caused by the right knee replacement.  Nevertheless, 
while the evidence may have been new and material, the 
Hearing Officer held that the opinion could not be considered 
valid because the evidence showed that the arthritis in the 
veteran's left knee existed prior to the right knee 
replacement.  He stated the preponderance of the evidence did 
not show that the degenerative joint disease of the left knee 
was due to the right knee replacement.  

The veteran died in December 1996.  In January 1997, the 
appellant filed a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse.

Service connection for the cause of the veteran's death was 
denied in January 1997.  Noting that the veteran had died due 
to hypertension/arteriosclerotic cardiovascular disease, and 
that he had not been awarded service connection for either 
condition, the RO held that there was no evidence to suggest 
that the cause of his death could be considered service-
connected.  The appellant was informed of this decision by a 
letter dated in February 1997.  No references were made to 
any accrued benefits due to the appellant.  

The appellant, through her representative, filed a notice of 
disagreement in February 1997.  She stated the veteran's 
service-connected right knee disability prevented him from 
hunting on foot, and that he had been compelled to ride an 
all-terrain-vehicle (ATV) in order to continue this activity.  
She reported he had also been unable to ride his ATV in the 
prescribed manner due to his right knee disability.  She said 
the veteran rode his ATV with his right leg over the handle 
bars.  The appellant indicated that the veteran's death had 
been caused by his ATV rolling on top of him.  Specifically, 
she asserted the strain of having the ATV on his chest 
resulted in the heart attack that caused his death.  In this 
regard, she argued that the veteran would not have had his 
ATV accident if it were not for the precarious nature in 
which he was forced to drive his ATV.  The appellant also 
indicated that appeals for an increased evaluation of the 
right knee disability and service connection for a left knee 
disability had been pending at the time of the veteran's 
death.  

The appellant submitted a December 1986 Complaint Report.  
Therein, K.J. reported that he had been deer hunting with the 
veteran at the time of his death.  He said the veteran had 
been riding his ATV and traveling along a hill.  He stated 
the ATV turned over on top of the veteran and pinned him 
under the vehicle.  He recalled the veteran calling out for 
help.  As he had been "some distance away," K.J. stated he 
ran to aid the veteran.  However, by the time he reached the 
veteran and extricated him from under the ATV, he reported 
the veteran was not responsive and appeared dead.  

The appellant also furnished the RO with materials pertaining 
to the specifications and operation of the veteran's ATV.  
Instructions on the operation of an ATV indicated that the 
operator should "always keep both hand on the handlebars and 
both feet on the footrests" during operation.  In this 
regard, the appellant stated that the veteran's right knee 
disability prevented his compliance with this instruction.  
She also highlighted a "warning" that stated that crossing 
a hill in an improper manner could cause the ATV to turn 
over.  She further noted that the dry weight of the veteran's 
ATV was 560 pounds.

A report of the veteran's autopsy was associated with the 
claims folder.  The external examination revealed diffuse 
hyperpigmentation of the skin extending below the knees to 
the feet (as from peripheral vascular disease) and mild 
brawny edema of both ankles.  The distal right anterolateral 
thigh and adjacent right anterolateral knee joint and tibial 
region showed two surgical scars.  There was also a remote 
surgical scar of the superior medial left knee joint area.  
After completing the external and internal examinations, the 
medical examiner concluded that the veteran's death was due 
to hypertensive and arteriosclerotic cardiovascular disease.  
He also indicated that that the veteran had been the operator 
of an all-terrain-vehicle which had overturned and came to 
rest over his body, and that that the autopsy examination 
findings did not eliminate the possibility that compression 
asphyxia exercised a significant role or, at the very least, 
a contributory role in the death.  With exception to above 
referenced notations, there were no findings pertaining to 
the lower extremities.  

Medical records from the Jackson General Hospital dated in 
December 1996 reflect that the veteran was dead on arrival.  
No vital signs could be obtained.  He was noted to have been 
in an ATV accident wherein the ATV had rolled on top of him.

By a rating action dated in August 1997, entitlement to 
accrued benefits was denied. The RO found there was no 
evidence that the veteran had been due any benefits at the 
time of his death.

K.J. reiterated his story regarding the circumstances 
surrounding the veteran's death in a statement received in 
August 1997.  He specifically recalled that the veteran was 
riding his ATV with his right leg over the front of the ATV, 
rather than on the footrest.  He said that at approximately 
10 A.M. he heard the veteran shout that the ATV had rolled 
onto him.  He stated that it took him five minutes to reach 
the veteran and several more minutes before he managed to 
pull him part way from under the ATV.  K.J. indicated that he 
was unable to revive the veteran at that time.  He opined 
that the weight of the ATV caused the veteran to suffocate to 
death.  Moreover, he maintained that the ATV accident was the 
result of the veteran driving the ATV with his right leg over 
the handlebars while trying to negotiate a slight incline.  
Noting that he had been driving ATVs for several years, K.J. 
stated the vehicles could easily overturn, especially if they 
became imbalanced.

Similarly, in statement received in September 1997, G.C. 
indicated that ATVs were hazardous vehicles to operate 
because of their tendency overturn on unlevel surfaces.  He 
said that he knew the veteran and was aware of his penchant 
to ride his ATV with his leg propped up.  In this regard, he 
opined that restricted movement caused by the veteran's 
disability could have aided in the unbalancing of his ATV on 
unlevel ground.  He said similar accidents could happen to 
the best of riders.  G.C. stated the veteran was capable of 
operating his ATV.  He noted that he had been involved in the 
servicing of ATV for six years and had been operating ATVs 
for 10 years.  

In a letter dated in September 1997, H.W. reported that he 
had been the police officer dispatched to the scene of the 
veteran's ATV accident.  He said the veteran was still partly 
under the vehicle when he arrived.  He stated that it 
appeared that the veteran had been traveling down hill when 
the ATV flipped onto to its left side.  H.W. believed that 
the ATV flipped over due to the veteran inability to shift 
his weight to the right.

In January 1999, service connection for the cause of the 
veteran's death was denied.  The RO found there was no 
evidence of record that related the veteran's hypertension 
and/or heart problems to his military service.  Moreover, the 
RO indicated there were no medical findings that linked the 
veteran's service-connected right knee disability to the 
cause of his death.  The appellant's argument that the 
veteran's right knee disorder had caused the ATV accident 
resulting in asphyxiation, which may have played a part in 
his death, was deemed to be too speculative.  The RO also 
determined that the evidence did not show that the veteran's 
left knee disability was related to his service-connected 
right total knee replacement, or that it had been aggravated 
beyond normal progression by the service-connected right 
knee.  The claim for service connection for a left knee 
disorder as secondary to a service-connected right knee 
disability, for purposes of accrued benefits, was found to be 
not well-grounded.  With regard to the evaluation of the 
veteran's right knee disability, for purposes of accrued 
benefits, the RO concluded the veteran had been receiving the 
maximum disability evaluation allowable for a failed knee 
replacement.  The RO also held that entitlement to special 
monthly compensation (SMC) for loss of use of the right lower 
extremity had not been established.

II.  Analysis

In essence, the appellant contends that the veteran's 
service-connected right knee disability contributed to motor 
vehicle accident that caused his death.  She further argues 
she is entitled to any accrued benefits that were due the 
veteran because she is his legal widow and since, at the time 
of his death, he was entitled to service-connected disability 
compensation.

The law and regulation governing claims for accrued benefits 
provides that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

Although the appellant's claims for accrued benefits that are 
at issue in this appeal are separate from the claims that the 
veteran filed prior to his death, the accrued benefits claims 
are "derivative of" those claims and, by statute, the 
appellant takes the veteran's claim as it stood on the date 
of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).  Furthermore, the United States Court of Appeals 
for the Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F. 3d 1296 
(Fed. Cir. 1998).

A.  Service Connection for a Left Knee Disorder

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the appellant has set forth 
a claim that is plausible.  The record shows that the veteran 
had been diagnosed as having degenerative joint disease of 
the left knee, and that a VA examiner opined that the altered 
gait caused by the veteran's failed total right knee 
replacement had caused the degenerative joint disease.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) held that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  It is the Board's responsibility 
to weigh the evidence.  The Board also has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days 
or more during peacetime service after December 31, 1946 and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The applicable criteria also provide that service connection 
may be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that (1) a current 
disability exists and (2) the current disability was either 
(a) caused or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); See also Allen v. Brown, 7 
Vet. App. 439 (1995).

Here, a VA examiner determined in November 1995 that the 
altered gait caused by the veteran's service-connected failed 
right knee replacement caused the degenerative joint disease 
of the left knee.  However, the Board recognizes that there 
is ample evidence showing that the veteran's degenerative 
joint disease of the left knee preexisted his total knee 
replacement.  The first finding pertaining to arthritis of 
left knee was made in January 1980.  The veteran's total knee 
replacement did not take place until March 1990.  The 
inconsistency in the VA examiner's conclusion is apparent.  
Nevertheless, the Board is unable to return this matter to 
the RO for a medical opinion to clarify this contradiction 
and may only evidence contained in the claims file at the 
time of the veteran's death.  See 3.1000(d)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the status of a 
disability is a medical determination which must be made from 
the records, without resort to independent medical judgment 
by the Board).  

In this regard, a review of the record shows that the veteran 
had a long history of complaints of left knee pain.  He also 
had severe right knee problems including an altered gait.  
These complaints date all the way back to the 1980s.  
Moreover, as referenced above, the veteran's right knee 
disability was 60 percent disabling since June 1991 and the 
cause of his unemployability since 1994.  He was also in 
receipt of a total schedular rating from October 1989 to May 
1991.  The debilitating effects of this condition were 
clearly recognized and cannot be ignored.  In other words, 
while no medical professional has stated that the veteran's 
left knee disorder was aggravated by his service-connected 
right knee disability, the fact that a VA examiner directly 
attributed his left knee degenerative joint disease to his 
service-connected right knee would lend medical credibility 
to such a finding.  

Thus, in light of the foregoing, the Board is satisfied that 
adequate evidence has been submitted establishing that the 
veteran's left knee arthritis has been aggravated by his 
right knee disability.  Providing the appellant the benefit 
of the doubt, the Board concludes that service connection for 
a left knee disorder as secondary to a service-connected 
right knee disability is warranted, for purposes of accrued 
benefits.

B.  Increased Evaluation for a Right Knee Disability

The first inquiry in an increased rating case must be whether 
the appellant has stated a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The appellant in the instant case has stated a well-grounded 
claim.  Moreover, as all evidence necessary to an equitable 
disposition of the appellant's claim was obtained by the RO, 
the VA has fulfilled its duty to assist.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Consideration must be given to the impact of the veteran's 
functional loss due to pain when rating his service connected 
disability, as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (1999).

At the time of his death, the veteran's service-connected 
failed right knee replacement was evaluated as 60 percent 
disabling.  Under Diagnostic Code 5055, the maximum schedular 
evaluation for a knee replacement is 60 percent.  A 100 
percent evaluation under Diagnostic Code 5055 is assigned 
only for the one-year period following implantation of a 
prosthesis.  Amputation of the middle or lower third of a leg 
warrants no more than a 60 percent evaluation.  See 
Diagnostic Code 5162 (1999).  Thus, an evaluation in excess 
of 60 percent for the veteran's right knee replacement would 
violate the amputation rule, which states that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  See 38 C.F.R. 
§ 4.68 (1999).

The Board has also considered whether there was any evidence 
that the veteran's right knee disability had progressed to 
the point that it was analogous to the loss of use of his 
foot.  38 C.F.R. §§ 3.350, 4.20 (1999).  The term "loss of 
use" of a foot is defined by 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, balance and 
propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more.  Also considered as loss of use of a 
foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.

In the present case, there is no evidence that any competent 
medical professional indicated that no effective function 
remained other than that which would have been equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  There 
is no evidence that balance, propulsion, etc., would have 
been accomplished equally well by an amputation stump with 
prosthesis.  The record does show that VA physicians 
discussed various options pertaining to the treatment of the 
veteran's failed right knee replacement including an 
amputation.  The physicians also considered a fusion of the 
knee.  However, the general consensus at the time of the 
veteran's death was that nothing would be done until his 
condition changed.  

The Board recognizes that the report of the November 1995 VA 
examination indicated that the veteran's failed right knee 
replacement had resulted in total loss of normal function and 
control of the knee.  He had a range of motion from zero (0) 
to 30 degrees.  Shortening of the right lower extremity was 
4.5 centimeters or 1.75 inches.  His feet were intact.  These 
limitations of function are consistent with the 60 percent 
disability rating and do not approximate a loss of use for a 
higher rating.  In sum, there is no evidence from any 
competent source that the veteran's right knee disability was 
so severe that balance and propulsion could have been 
accomplished equally well by an amputation stump with 
prosthesis.


C.  Cause of Death

As referenced above, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during peacetime service after December 31, 
1946, and cardiovascular disease (to include hypertension) 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (1999).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the appellant has presented 
evidence of a well-grounded claim.  If she has not presented 
a well-grounded claim, her appeal must fail, because the 
Board has no jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant would not 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40 (1996).

The Board notes that it has not been contended that the 
veteran's hypertension and/or cardiovascular disease arose 
during service, or within the one year presumptive period 
following service.  The appellant's primary contention is 
that the cause of the veteran's was causally related to his 
service-connected right knee disability.  She maintains that 
the heart attack that caused the veteran's death was 
initiated by an ATV accident wherein the ATV rolled onto him 
and led to his suffocation.  She asserts that the ATV 
accident was the result of the veteran driving said vehicle 
with his right leg over the handlebars, which was necessary 
due to his service-connected right knee disability.  In other 
words, the appellant contends that the veteran's service-
connected right knee disability caused or contributed 
substantially or materially to cause his death.

To that end, the appellant has submitted no credible medical 
evidence to support her contentions.  She has not offered any 
medical opinion that attributes the veteran's death to his 
service-connected failed right knee replacement or 
manifestations of the disability, including any limited 
function resulting from the disability.  In addition, there 
is no medical evidence showed that his service-connected left 
knee disability played any role in his death.  The 
appellant's opinion, which was shared by K.J., that the 
veteran's death was causally related to his service-connected 
right knee disability does not equate medical evidence.  As 
noted in Espiritu, lay persons are not competent to offer 
medical opinions.  Neither the appellant nor K.J. have been 
shown to be a health care professional, and the opinions they 
offered are beyond their competence to make.  

The Board observes that, by virtue of this decision, service 
connection for a left knee disability, and that the RO has 
not had the opportunity to consider whether the veteran's 
left knee disability caused or contributed substantially or 
materially to cause his death.  However, in light of the fact 
there is no medical evidence that would support such a 
finding and because the appellant has made no allegations of 
such a relationship, the Board finds that no useful purpose 
would be served in Remanding this matter.  

Finally, the Board wishes to express its deepest sympathy for 
the appellant's sudden and tragic loss of her husband, and 
also its appreciation of her obvious sincerity in pursuing 
this claim.  However, the Board must decide cases based upon 
the facts and the law currently in effect, and not upon 
sympathy or good will.  The Board has considered the doctrine 
of giving the benefit of the doubt to the appellant under 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the Board does 
not find the evidence is of such approximate balance as to 
warrant its application.



ORDER

Entitlement to service connection for a left knee disorder as 
secondary to a service-connected right knee disorder, for 
purposes of accrued benefits, is granted.

Entitlement to a disability evaluation in excess of 60 
percent for service-connected status post failed right knee 
replacement, for purposes of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

As the Board has concluded that service connection for a left 
knee disorder, for purposes of accrued benefits, is 
warranted, the VA must now consider how this newly service-
connected disability impacts the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.

The Court has determined that a surviving spouse may be 
entitled, pursuant to 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to receive DIC 
benefits as if the veteran's death were service-connected by 
demonstrating that the deceased veteran hypothetically would 
have been entitled to receive 100 percent disability 
compensation based on his service-connected disabilities at 
the time of death and for a period of 10 consecutive years 
immediately prior to death, though he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  See Hix 
v. West, 12 Vet. App. 138, 141 (1999); Wingo v. West, 11 Vet. 
App. 307, 311 (1998); Carpenter v. West, 
11 Vet. App. 140, 145-46 (1998).  However, where a prior 
final VA determination has denied a veteran a total 
disability rating, so that the veteran had not been rated 
totally disabled for 10 continuous years prior to his death, 
a survivor seeking DIC benefits under 38 U.S.C.A. § 1318 must 
demonstrate clear and unmistakable error in the prior VA 
determination in order to establish eligibility under § 1318.  
Marso v. West, No. 97-2178 (U.S. Vet App. Dec. 23, 1999).  
The veteran had been in receipt of a total disability 
evaluation based upon individual unemployability at the time 
of his death.  Therefore, the RO must determine whether the 
veteran would have been entitled to receive 100 percent 
disability compensation for a period of 10 consecutive years 
immediately prior to death, based on his service-connected 
disabilities.

Further, the Board notes that 38 C.F.R. § 3.22 was recently 
revised during the early part of this year.  As such, any 
changes made thereto should be considered.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should request that the 
appellant furnish a list of all VA and 
non-VA health care professionals who had 
treated the veteran for his left and 
right knee disabilities during the 10 
years prior to his death.  After securing 
the necessary release(s), the RO should 
request copies of the records which are 
not already contained in the claims 
folder.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from the 
Huntington VAMC, Asheville VAMC, and any 
other identified VA medical facility 
since November 1986.  Once obtained, all 
records must be associated with the 
claims folder.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 
1318.  Specifically, the RO should 
determine whether the veteran might 
hypothetically have been entitled to a 
100 percent rating, either on a schedular 
basis or on the basis of being 
individually unemployable due to his 
service-connected disabilities, during 
the 10 years prior to his death.  In 
addition, any changes made to 38 C.F.R. 
§ 3.22 should be considered.  If any 
action taken remains adverse to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case describing all the 
evidence and the pertinent law and 
regulations, and they should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process to the appellant and to obtain 
additional medical evidence.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

